92 F.3d 1179
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Nsonsa KISALA, Plaintiff--Appellant,v.JENNY CRAIG WEIGHT LOSS CENTRES, INCORPORATED, Defendant--Appellee.
No. 95-3136.
United States Court of Appeals,Fourth Circuit.
Submitted July 23, 1996.Decided July 30, 1996.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  T.S. Ellis, III, District Judge.  (CA-95-520-A)
Nsonsa Kisala, Appellant Pro Se.  James N. Foster, Jr., MCMAHON & BERGER, St. Louis, Missouri, for Appellee.
Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals the from the jury's verdict in favor of the Defendant on his Title VII claim of sexual discrimination.  In support of this appeal, he alleges several trial errors and requests provision of a transcript at government expense to aid him in the development of issues raised by these errors.  We find a transcript to be unnecessary in determining the validity of Appellant's asserted trial errors, but note that even were such a transcript necessary, Appellant has failed to demonstrate a substantial question warranting its preparation and provision at government expense.  See 28 U.S.C.A. § 753(f) (West 1995) (providing standard for provision of transcript at government expense);   Maloney v. E.I. DuPont de Nemours & Co., 396 F.2d 939, 940 (D.C.Cir.1967) (explaining that appellant bears the burden of demonstrating a substantial question), cert. denied, 396 U.S. 1030 (1970).  We therefore deny Appellant's motion.  We also find that none of Appellant's allegations of error entitle him to either reversal of the judgment or a new trial.  Accordingly, we affirm the jury's verdict in favor of the Defendant.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.



*
 We also deny Appellant's motion for appointment of counsel